              Case 19-03453 Document 1 Filed in TXSB on 05/03/19 Page 1 of 6



                            THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                   §
                                                         §
ROYCE J. HASSELL                                         §                Case No. 19-30694
                                                         §                (Chapter 11)
Debtor.                                                  §

ROYCE HASSELL                                            §
    Appellant,                                           §
                                                         §
v.                                                       §
                                                         §
HASSELL CONSTRUCTION COMPANY                             §
INC. et. al.                                             §
      Appellee.                                          §

                                      NOTICE OF REMOVAL

         Royce J. Hassell (“Debtor” or “Plaintiff”) files this Notice of Removal of an appeal styled as

Royce Hassell v. Hassell Construction Company Inc. et. al., Case No. 01-18-00709 pending in the First Court

of Appeals (“Appeal”) and which arises out of the state court action styled Hassell Construction Company

Inc. v. Royce Hassell, Cause No. 2016-87708 in the 61st Judicial District Court of Harris County, Texas

(the “State Court Action”).

                              Procedural Background and Nature of Suit

         1.       On December 22, 2016, Hassell Construction Company, Inc. (“HCCI”) filed its

Original Petition for Declaratory Judgment, Injunctive Relief and Damages (“Petition”) against Royce

Hassell and Silvia Hassell in the State Court Action. In the State Court Action, HCCI sought a

declaratory judgment that Royce Hassell is not a shareholder of HCCI and that Silvia Hassell has no

community property rights in the shares previously owned by Royce Hassell.

         2.       On April 19, 2017 Royce Hassell and Silvia Hassell filed their Original Answer and

Special Exceptions (“Answer”). On May 19, 2017, Royce Hassell filed his Original Counterclaim and


                                                    1
             Case 19-03453 Document 1 Filed in TXSB on 05/03/19 Page 2 of 6



Third Party Petition against HCCI, Michael Hassell, Phillip Hassell, Shawn Hassell Potts, and the

Trustee of the James C. Hassell Intervivos Trust (“Counterclaim”). In the Counterclaim, Royce

Hassell asserts claims for (i) breaches of fiduciary duty by Michael Hassell and Trustee; (ii) Violation

of the Texas Trust Code by Trustee; (iii) Knowing Participation in Breaches of Fiduciary Duties; (iv)

Breaches of Fiduciary Duty by Phillip Hassell; (v) Violations of the Texas Business Organizations

Code; (vi) Aider and Abetter / Conspiracy Liability; (vii) Fraud, Use of Corporate Form as a Sham to

Perpetrate a Fraud and Fraudulent Concealment; (viii) Declaratory Judgment on Royce Hassell’s

Ownership of HCCI; and (ix) Attorneys Fees.

        3.       On April 17, 2018, Phillip Hassell, Michael Hassell, Shawn Potts Hassell, and Jason

Hassell filed a third party petition and counterclaim against Royce Hassell, R. Hassell Properties, Inc.,

and Terry Tauriello.

        4.       On August 3, 2018, Royce Hassell filed a Notice of Appeal in the State Court Action

commencing Case No. 01-18-00709 (“Appeal”). The purpose of the limited appeal was to appeal the

failure of the trial court to rule on the motion to dismiss brought by Royce Hassell under Chapter 27

of the Texas Civil Practice & Remedies Code to dismiss the counter-claims of Michael Hassell, Phillip

Hassell, and Shawn Hassell Potts and the original claims of Jason Hassell in the State Court Action.

The remainder of the claims in the State Court Action have not yet been tried by the trial court.

        5.       On February 4, 2019 (the “Petition Date”), Royce Hassell filed his voluntary petition

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Royce J. Hassell, Case No. 19-30694 in the United States Bankruptcy

Court Southern District of Texas, Houston Division (the “Chapter 11 Bankruptcy Case”).




                                                   2
              Case 19-03453 Document 1 Filed in TXSB on 05/03/19 Page 3 of 6



                                           Basis for Removal

         6.       This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

         7.       The Appeal of the State Court Action was initiated prior to the commencement of the

Chapter 7 Case. This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2).

In re R.E. Loans, LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

         8.       Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

         9.       Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The Appeal of the State Court Action, including all claims and causes of

action asserted therein, is a civil action other than a proceeding before the United States Tax Court.

The Appeal of the State Court Action is not a civil action by a government unit to enforce such

government unit’s police or regulatory power.

         10.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The Appeal of the State Court Action “arises in” or, alternatively, is “related to” a Title 11

case, i.e. the Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include

any case whose outcome “could conceivably have any effect on the administration of the estate.” In re

Wood, 825 F.2d 90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir.

1993).

         11.      The resolution of the Appeal of the State Court Action will have a direct impact on

the bankruptcy estate of the Debtor, who is a shareholder of Hassell Construction Company Inc.


                                                     3
           Case 19-03453 Document 1 Filed in TXSB on 05/03/19 Page 4 of 6



individually and as a beneficiary in the James C. Hassell Intervivos Trust. The Appeal of the State

Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case because the outcome of Appeal

of the State Court Action could possibly change the Debtor’s rights, liabilities, or options in a way that

would have an effect upon the handling and administration of the bankruptcy estate.

        12.       Thus, the claims asserted in the Appeal of the State Court Action are claims that arise

in or are otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and

removal to this Court is proper pursuant to 28 U.S.C. § 1452(a).

                              Core or Non-Core Bankruptcy Jurisdiction

        13.       This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the Appeal of the State

Court Action have a clear and direct impact on the interests and property of the Debtor’s estate under

11 U.S.C. §541.

        14.       Upon removal of the Appeal State Court Action, Royce Hassell consents to the entry

of final orders or judgment by the bankruptcy judge.

                                           Parties and Notice

        15.       Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the First Court of Appeal of Texas.

        16.       In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the Appeal of the State Court Action, who have or will be served with the notice, are as

follows:




                                                    4
         Case 19-03453 Document 1 Filed in TXSB on 05/03/19 Page 5 of 6




 Attorneys for Phillip Hassell                      Rentea & Associates
                                                    Bogdan Rentea
                                                    700 Lavaca Suite 78701
                                                    512-472-6291 (Telephone)
                                                    512-472-6278 (Fax)
                                                    brentea@rentealaw.com
 Attorneys for Michael Hassell, individually and Rentea & Associates
 in his capacity as Trustee of the James C. Hassell Bogdan Rentea
 Intervivos Trust                                   700 Lavaca Suite 78701
                                                    512-472-6291 (Telephone)
                                                    512-472-6278 (Fax)
                                                    brentea@rentealaw.com
 Attorneys for Shawn Hassell Potts                  Rentea & Associates
                                                    Bogdan Rentea
                                                    700 Lavaca Suite 78701
                                                    512-472-6291 (Telephone)
                                                    512-472-6278 (Fax)
                                                    brentea@rentealaw.com
 Attorneys for Jason Hassell                        Rentea & Associates
                                                    Bogdan Rentea
                                                    700 Lavaca Suite 78701
                                                    512-472-6291 (Telephone)
                                                    512-472-6278 (Fax)
                                                    brentea@rentealaw.com
 Attorneys for Royce and Silvia Hassell             Silvia T. Hassell
                                                    5302 Maple Street
                                                    Houston, Texas 77041
                                                    713-665-2442 (Telephone)
                                                    713-665-0369 (Fax)
                                                    sehassell@aol.com

                                                     Locke Lord LLP
                                                     Derrick Carson
                                                     2800 JP Morgan Chase Tower
                                                     600 Travis Street
                                                     Houston, Texas 77002
                                                     713-226-1197 (Telephone)
                                                     713-223-2622 (Fax)
                                                     dcarson@lockelord.com

                                      Process and Pleadings

       17.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the Appeal of the State Court Action (as set

forth in the attached Exhibit “A”) have been provided.

                                                 5
         Case 19-03453 Document 1 Filed in TXSB on 05/03/19 Page 6 of 6



       18.     In accordance with Bankruptcy Rule 9027(c), Royce Hassell will promptly file a notice

of the filing of this Notice of Removal in the Appeal of the State Court Action.

       WHEREFORE, Royce Hassell notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the Appeal of the State Court Action is hereby removed in

its entirety to this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.

Dated: May 3, 2019.                                   Respectfully submitted,

                                                       /s/ Erin E. Jones
                                                      Erin E. Jones (TBN 24032478)
                                                      JONES MURRAY & BEATTY LLP
                                                      4119 Montrose, Suite 230
                                                      Houston, TX 77006
                                                      Tel. 832-529-1999
                                                      Fax. 832-529-3393
                                                      erin@jmbllp.com
                                                      COUNSEL FOR THE DEBTOR

                                     CERTIFICATE OF SERVICE

       I certify that on May 3, 2019, a true and correct copy of the foregoing document is being
served pursuant to the rules on all counsel of record.

                                                      /s/ Erin E. Jones
                                                      Erin E. Jones




                                                  6
